DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/11/2021 has been received and entered in to the case. 
	Claims 2-3 and 13-14 have been canceled, and claims 1, 4-12 and 15-22 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12 and 15-22 stand rejected under 35 U.S.C. 103 as being unpatentable over MegaSporeBiotic (of record) in view of Kildsgaard et al. (of record).
MegaSporeBiotic teaches a spore-based probiotics consisting of 5 strains including Bacillus indicus HU36, Bacillus subtilis HU58, Bacillus licheniformis, Bacillus coagulans, and Bacillus clausii (see p. 1). Thus, the spore-based probiotics of MegaSporeBiotic are identical to the spore-based probiotic as claimed.
MegaSporeBiotic does not teach the method of treating metabolic endotoxemia (claim 1).
Kildsgaard et al. teach a method of administering at least one bacterial strain that produces a phosphatase to dephosphorylate endotoxin (LPS) to treat metabolic endotoxemia (abstract; p.1, lines 5-10). Kildsgaard et al. teach that the preferred strains include Bacillus indicus, Bacillus subtilis, Bacillus licheniformis, Bacillus coagulans, 
Thus, it would have been obvious to a person skilled in the art to use the spore-based probiotics of MegaSporeBiotic in a method of treating metabolic endotoxemia taught by Kildsgaard et al. because one skilled in the art would recognize that the product of MegaSporeBiotic contains the suitable probiotic strains in a spore form, and thus, the product of MegaSporeBiotic can be utilized for the method of treating metabolic endotoxemia with a reasonable expectation of success.
Regarding the limitation directed to reducing a post-prandial blood endotoxin level (claim 12), the intended condition is interpreted as a postpranial endotoxemia. Kildsgaard et al. teach that endotoxin (LPS) is increased after high-fat diet induces low-grade endotoxemia (p.2, lines 7-9). Thus, it would have been obvious to a person skilled in the art that the spore-based probiotics of MegaSporeBiotic can be used for treating postprandial endotoxemia and thus, reducing the postprandial blood LPS level with a reasonable expectation of success.
	Regarding the limitation of claims 9 and 22, MegaSporeBiotic does not particularly teach the spore-based probiotics are in the form of a pill. However, it is extremely well known in the art that a probiotic composition is in the form of a pill or any other known forms in the art. Furthermore, Kildsgaard et al. teach that the bacteria may be administered as a supplement to the normal diet or as a component of a nutritionally complete human or pet food, and the dosage form may be liquid or solid in the form of tablets, granules or capsules (p.16, lines 26-29). Thus, it would have been obvious to a person skilled in the art to prepare the spore-based probiotics of MegaSporeBiotic in the 
Regarding the limitations of claims 4-6, 10 and 17-21, as discussed above, these limitations are interpreted as results obtainable from the claimed method. Since MegaSporeBiotic  in view of Kildsgaard et al. teach the method step using the identical spore-based probiotics to a subject with the identical condition (i.e. metabolic endotoxemia; blood endotoxin) as the claimed invention, it is expected that the results obtainable from the method of Kildsgaard et al. are inherently identical to the claimed results. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
	Regarding the limitations directed to the survival rate of the spores after exposure to gastric acid (claims 7-8 and 15-16), MegaSporeBiotic teaches that all of the strains in the composition survive stomach digestion (i.e. gastric acid). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

 Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant discussed the teaching of Kildsgaard, and argued that Kildsgaard’s method requires both a detoxifying strain and another strain that reduces uptake into the circulating system, and the claimed method does not necessitate nor include the second strain that reduces uptake into the circulating system of Kildsgaard.
The Examiner respectfully disagrees with the applicant’s analysis of the claim rejection. The claim rejection relies on MegaSporeBiotic’s as a primary reference teaching the claimed “specific” strains. The deficiency of MegaSporeBiotic to arrive the claimed invention is the use of the MegaSporeBiotic’s strains. The claim rejection relies on the teaching of Kildsgaard as a method of treating metabolic endotoxemia. As discussed in the claim rejection, Kildsgaard teaches strains useful for the method which includes all of the strains of MegaSporeBiotic. Thus, it would have been obvious to a person skilled in the art that the strains of MegaSporeBiotic could be used in the method of treating metabolic endotoxemia.
Applicant asserted that the combination of cited references fails to teach or suggest all the claim limitations as claimed by the Applicants (i.e. the references fail to 
Applicant asserted that the instant specification shows various properties of the 5 combination of strains. Since MegaSporeBiotic teaches the same identical combination of 5 strains as claimed in the instant invention, and the results obtained by using the combination would be inherent. It is the Examiner’s position that applicant’s analysis comparing the strains of Kildsgaard with the claimed invention is incorrect since the claim rejection relies on the strains to MegaSporeBiotic.
Based on the above discussion, it is the Examiner’s position that the combined teachings of MegaSporeBiotic in view of Kildsgaard render the claimed invention prima facie obvious.
 
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAEYOON KIM/           Primary Examiner, Art Unit 1632